Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered November 9, 1998, convicting defendant, after a jury trial, of burglary in the first degree and assault in the second and third degrees, and sentencing him to concurrent terms of 3V2 to 7 years, 3V2 to 7 years and one year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People disproved defendant’s justification defense beyond a reasonable doubt. Conflicting versions of the incident were properly considered by the trier of facts and there is no basis upon which to disturb its credibility determinations (see, People v Gaimari, 176 NY 84, 94). The fact that defendant was acquitted of one of the counts of the indictment does not warrant a different conclusion (see, People v Rayam, 94 NY2d 557). Evidence properly credited by the jury established every element of the crimes of which defendant was convicted. Concur — Rosenberger, J. P., Ellerin, Wallach, Rubin and Marlow, JJ.